(Pbr la; Corte, a propuesta del
Juez Asociado Sr. Wolf. J
Por cuanto, con fecha 4 dé mayo este Tribunal libró en el' presente caso un auto alternativo de mandamus y señaló la vista del* recurso para el 23 del mismo mes;
*978■ Por cuanto, el verdadero estado de hechos en este recurso, tal como aparece consignado en la resolución de la Corte de Distrito de-negando el archivo y sobreseimiento del mismo es como- sigue:
* ‘ Surgen como hechos, que la acusación fué radicada el día 30 de noviembre de 1937; que durante el mes de diciembre de ese año esta corte estuvo continua-mente ocupada en la tramitación de casos' civiles contenciosos en un término fijado y‘señalado con anterioridad a la radicación de la acusación, y en la celebración de vistas criminales procedentes en apelación de las cortes municipales del dis-trito cuyos señalamientos se hicieron con anterioridad al 30 de noviembre de 1937; que durante los meses de enero y febrero de 1938' esta Corte permaneció constantemente ocupada en la celebración de juicios ante jurado, procesos incoa-dos con anterioridad al 30 de noviembre de 1937; que durante los meses de marzo y abril corriente esta corte continuó asimismo ocupada y lo estará hasta el viernes 29 'de abril en la celebración de juicios criminales procedentes en ape-lación de las cortes inferiores y en la vista del Calendario General de Asuntos Civiles contenciosos; y que el día 18 de abril se hicieron los señalamientos para el próximo término de juicios criminales ante tribunal de derecho y por jurado que comenzará el 5 de mayo de 1938, ocupando el presente caso su turno corres-pondiente al día 19 de mayo de 1938.”
Por cuanto, en apoyo de su resolución el querellado' Juez de Dis-trito de Bayamón y el Fiscal de este Tribunal en oposición a que se expida un auto perentorio de mandamus se fundan en los casos dé Pueblo v. Nigaglioni, 28 D.P.R. 232; Pueblo v. Irizarry, 33 D.P.R. 166; Pueblo v. Quirindongo, 33 D.P.R. 448; Pueblo v. Romero, 39 D.P.R. 558; Pueblo v. Cabán, 45 D.P.R. 217; Pueblo v. Gaetán, 46 D.P.R. 632; y Gerardíno v. People of Porto Rico, 29 F. (2d) 517, y en otras autoridades-
Por Cuanto, de los hechos expuestos por el Juez de Distrito en su resolución, supra, no podemos concluir que hubiera justa causa para no someter al acusado a juicio dentro del término de 120 días, contado a partir de la fecha.en que se presentó la acusación, no pudíendo en su consecuencia distinguirse el presente del caso de De Gracia v. Corte, 52 D.P.R. 607:
■ Por tanto, se declara con lugar la-solicitud y por consiguiente se ordena al Secretario de este Tribunal .que expida, bajo el sello de la Corte, un auto perentorio de mandamus contra Luis Samalea Iglesias, Juez de la Corte de Distrito del Distrito Judicial de Ba-yamón, para que decrete el sobreseimiento del,proceso seguidlo ante dicha corte por homicidio involuntario contra Mario González Molina, el aquí peticionario. , , ’ ......
El Juez Asociado Sr. De Jesús no intqrvinq.